FILED
                             NOT FOR PUBLICATION                             JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CORAZON S. PASCUAL,                              No. 09-15935

               Plaintiff - Appellant,            D.C. No. 4:08-cv-02906-SBA

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Corazon S. Pascual appeals pro se from the district court’s summary

judgment in her Title VII and Age Discrimination in Employment Act (“ADEA”)




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Diaz v.

Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Pascual’s ADEA

claim because she did not raise a triable issue that she was performing her job in a

satisfactory manner or that her discharge gave rise to an inference of age

discrimination. Id. at 1207-08 (to establish a prima facie case under the ADEA a

plaintiff must demonstrate that she was (1) at least forty years old, (2) performing

her job satisfactorily, and (3) discharged (4) under circumstances giving rise to an

inference of age discrimination).

      The district court properly granted summary judgment on Pascual’s hostile

work environment claim because she failed to raise a triable issue regarding

whether her supervisor’s conduct was sufficiently severe or pervasive to alter the

conditions of her employment. See Surrell v. Cal. Water Serv. Co., 518 F.3d 1097,

1108-09 (9th Cir. 2008) (affirming summary judgment on hostile work

environment claim under Title VII where the negative comments about plaintiff

were not sufficiently severe or pervasive); see also Sischo-Nownejad v. Merced

Comty. Coll. Dist., 934 F.2d 1104, 1109 (9th Cir. 1991) (a hostile work

environment claim under Title VII or the ADEA requires proof of severe or

pervasive and unwelcome verbal or physical harassment because of a plaintiff’s


                                          2                                    09-15935
membership in a protected class), superseded by statute on other grounds as stated

in Dominguez-Curry v. Nev. Transp. Dep’t, 424 F.3d 1027, 1041 (9th Cir. 2005).

      We do not consider Pascual’s claims that are raised for the first time on

appeal. See Foti v. City of Menlo Park, 146 F.3d 629, 638 (9th Cir. 1998).

      Pascual’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                    09-15935